CONGER, District Judge.
These are two motions (1) to vacate an ex parte order of Judge Leibell, reopening the within proceeding and re-referring it to Referee Robert P. Stephenson, and (2)' to vacate an ex parte order of Judge Goddard staying the judgment creditor, 322 West 72nd Street Co., Inc., from proceeding upon its judgment, except in bankruptcy.
The ground for these motions is that the bankrupt failed to disclose to the court, upon each application, the fact that after the adjudication, on September 2, 1939, the Referee sent written notice to the bankrupt’s attorney demanding that indemnity be furnished in order that the first meeting of creditors could be called; that another notice was sent a short time later; that the bankrupt failed to pay the same, resulting in the case being closed.
I do not think the bankrupt should be denied his rights under the bankruptcy law’s because of his previous failure to deposit the indemnity with the Referee. He has now offered to pay this sum, and proceed with his case. He should be given his day in court. I think he should be given the chance to so proceed, even though his excuse for not paying the indemnity in the first place is rather flimsy.
Motions denied. Settle orders on notice.